             Case 20-50069-btb       Doc 56   Entered 12/23/20 16:18:08     Page 1 of 3



 1   Christopher P. Burke, Esq.                                     ECF Filed On 12/23/20
     Nevada Bar No.: 004093
 2   attycburke@charter.net
     702 Plumas St.
 3   Reno, Nevada 89509
     (775) 333-9277
 4   Chapter 7 Trustee
 5
                           UNITED STATES BANKRUPTCY COURT
 6                               DISTRICT OF NEVADA
 7
 8   In re:                                           Case No.: 20-50069-BTB
     JASON ANDREW LARSEN, and
 9   CAMI CHERRIE LARSEN,                             Chapter 7
10                                                    Hearing Date: 1/20/2021
                          Debtors.                    Hearing Time: 2:00 p.m.
11
12
                    SECOND OBJECTION TO CLAIM OF EXEMPTIONS
13
            COMES NOW, Christopher P. Burke, Esq., Chapter 7 trustee (“Trustee”) and files
14
     this Second Objection to Claim of Exemptions filed by Debtors Jamson Andrew Larsen and
15
     Cami Cherrie Larsen (“Debtors” or “ the Larsens”).
16
                                                I.
17                                            FACTS
18          1.     On January 18, 2020 the Larsens filed a voluntary petition for chapter 7
19   bankruptcy relief in this district, commencing this case. (Dkt.#1.).
20          2.     On January 18, 2020 Christopher P. Burke (“Trustee”) was appointed as
21   chapter 7 trustee of this bankruptcy estate. (Dkt. #2).
22          3.     The Larsens’ petition listed 4910 Manzanita Drive, Fallon, Nevada as their
23   residence.
24          4.     On Schedule A of the Larsens’ petition, real property located at 1169 Ridgeway
25   Drive, Oak Harbor, Washington (“Washington Property”) is listed having a value of
26   $252,000 and on Schedule C the Larsens’ exempted the Washington Property under N.R.S.
27   21.090(1)(l), 115.050 (Dkt. 1, p. 18).
28                                                1
             Case 20-50069-btb       Doc 56    Entered 12/23/20 16:18:08    Page 2 of 3



 1          5.       The Larsens listed the debt owed to Quicken Loans on the Washington
 2   Property as $252,000 on Schedule D (Dkt. 1, p. 22).
 3          6.       On March 16, 2020 Trustee objected to the Debtors’ exemption of the
 4   Washington Property under Nevada law (Dkt. 16), which was heard on April 15, 2020.
 5          7.       This Court denied the Trustee’s Objection to Debtors’ Claim of Exemptions
 6   (Dkt. 35).
 7          8.       On June 1, 2020, the Trustee appealed the Order to the Bankruptcy Appellate
 8   Panel (36).
 9          9.       On November 3, 2020, the BAP vacated the Order and remanded for further
10   proceedings (Ex. ‘A’ - BAP 20-1133 - Dkt. 20, p. 12).
11          10.      On December 17, 2020, the Larsens amended their claim of exemptions
12   (Dkt. 52) and exempted the Washington Property under Washington law, RCW 6.13.030,
13   now claiming a value of $254,000 and a debt owed of $106,607.
14          11.      On December 22, 2020 the Larsens re-filed the same amendments to their
15   schedule C again (Dkt. 55).
16                                               II.
                                              ARGUMENT
17
                 The Trustee objects to the home exemption on two grounds. First, based upon
18
     Zillow, the value of their Washington home is at least $309,360 (Ex. ‘B’). And second,
19
     Washington only has a $125,000 homestead exemption. RCW 6.13.030. According to the
20
     Larsens’ exemptions, there is equity in the amount of $147,393. However, the Trustee has
21
     their equity at $202,753. (Ex. ‘C’ - Declr. Of K. Wilson). Thus, either way, there is non-
22
     exempt equity between $22,393 and $77,753. Therefore, the Larsens’ Washington property
23
     is not fully exempt.
24
            As such, the real property is property of the bankruptcy estate and the Trustee can
25
     take possession, stand in the shoes of the Larsens and take whatever action necessary with
26
     regard to the Washington property, including selling or liquidating it. 11 U.S.C. §363(b)(1)
27
28                                                 2
             Case 20-50069-btb      Doc 56    Entered 12/23/20 16:18:08     Page 3 of 3



 1
     and (h) In the alternative, the bankruptcy estate is entitled to any nonexempt equity in the
 2
     Washington property.
 3
                                                 III
 4
                                          CONCLUSION
 5
            The Larsens’ claim of exemption should be denied to the extent of any amount
 6
     over $125,000. In addition, the Washington property should be valued higher. And the
 7
     nonexempt equity must come into the bankruptcy estate.
 8
 9
     Dated this 23rd day of December 2020.
10
11
     Submitted by:
12
13
     /s/ Christopher P. Burke
14   Christopher P. Burke,
     Chapter 7 Trustee
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                3
